        8:20-cv-01377-MGL      Date Filed 01/28/21      Entry Number 57        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

MARCOS PADILLA CHAVEZ,                          §
         Plaintiff,                             §
                                                §
vs.                                             §
                                                §     Civil Action No. 8:20-01377-MGL
                                                §
CHRISTOPHER DAVIS, Doctor; HOLLY                §
HARRELL, P.A.-C-,                               §
           Defendants.                          §


        ORDER ADOPTING THE AMENDED REPORT AND RECOMMENDATION
      AND DISMISSING PLAINTIFF’S COMPLAINT FOR FAILURE TO PROSECUTE

         Plaintiff Marcos Padilla Chavez (Chavez), proceeding pro se, filed this Bivens v. Six

Unknown Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), claim against two

prison medical professionals, Christopher Davis (Davis) and Holly Harrell (Harrell), for improper

medical treatment. Chavez alleges Davis and Harrell’s actions led to injuries including blindness.

         This matter is before the Court for review of the amended Report and Recommendation

(Report) of the United States Magistrate Judge recommending Chavez’s complaint be dismissed

for failure to prosecute under Federal Rule of Civil Procedure 41(b). The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
      8:20-cv-01377-MGL          Date Filed 01/28/21       Entry Number 57         Page 2 of 2




determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

         The Magistrate Judge filed the Report on January 12, 2021. To date, Chavez has failed to

file any objections. “[I]n the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Chavez’s complaint is DISMISSED WITH PREJUDICE for failure to

prosecute under Federal Rule of Civil Procedure 41(b).

         IT IS SO ORDERED.

         Signed this 28th day of January 2021, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
